Citation Nr: 1739299	
Decision Date: 09/14/17    Archive Date: 09/29/17

DOCKET NO.  09-18 627	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for right knee patellofemoral syndrome.

2.  Entitlement to an initial rating in excess of 10 percent for recurrent subluxation of the right knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Stepanick, Counsel


INTRODUCTION

The Veteran served on active duty from March 2002 to February 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

In July 2012, the Board remanded the issue of entitlement to an initial rating in excess of 10 percent for right knee patellofemoral syndrome to obtain a VA knee examination and to afford the Veteran an opportunity to identify any relevant treatment records.  In July 2014, it again remanded the claim to attempt to obtain specific private treatment records and to afford the Veteran another VA knee examination.

In August 2015, the Board denied entitlement to an initial rating in excess of 10 percent for right knee patellofemoral syndrome and assigned a separate, 10 percent rating, but no higher, for right knee subluxation.  The Veteran subsequently appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In a May 2016 Order, the Court vacated the portions of the August 2015 Board decision that denied initial ratings in excess of 10 percent for right knee patellofemoral syndrome and right knee subluxation and remanded those claims to the Board for development consistent with the parties' Joint Motion for Partial Remand (Joint Motion).

In July 2016, the Board remanded the issue of entitlement to an initial rating in excess of 10 percent for right knee patellofemoral syndrome to obtain additional VA treatment records and another VA knee examination.  In March 2017, it again remanded that issue, to obtain additional treatment records and to afford the Veteran a VA examination that complied with the Court's holding in Correia v. McDonald, 28 Vet. App. 158 (2016).  The development the Board requested in its prior remands has been accomplished, and there is no evidence that additional examinations are in order or that any relevant records have been identified but not requested.  Thus, there has been substantial compliance with the Board's prior remand instructions and an additional remand is not necessary.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

The issue of entitlement to an initial evaluation in excess of 10 percent for right knee subluxation is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


FINDINGS OF FACT

1.  Prior to January 16, 2008, the Veteran's right knee patellofemoral syndrome was manifested by painful motion.

2.  Since January 16, 2008, resolving reasonable doubt in his favor, the Veteran's right knee patellofemoral syndrome has been manifested by flexion limited to 30 degrees, but no less, and extension limited to 30 degrees, but no more.

3.  Resolving reasonable doubt in his favor, the Veteran's right knee disability has been manifested by at least slight recurrent subluxation throughout the claim period.


CONCLUSIONS OF LAW

1.  Prior to January 16, 2008, the criteria for an initial rating in excess of 10 percent for limitation of motion of the right knee have not been met.  38 U.S.C.S. §§ 1155, 5107 (LexisNexis 2017); 38 C.F.R. § 4.71a, Diagnostic Codes 5099-5010, 5003, 5260, 5261 (2017).

2.  Since January 16, 2008, the criteria for an initial rating of 20 percent, but no higher, for limitation of flexion of the right knee have been met.  38 U.S.C.S. §§ 1155, 5107 (LexisNexis 2017); 38 C.F.R. § 4.71a, Diagnostic Code 5260 (2017).

3.  Since January 16, 2008, the criteria for an initial rating of 40 percent, but no higher, for limitation of extension of the right knee have been met.  38 U.S.C.S. §§ 1155, 5107 (LexisNexis 2017); 38 C.F.R. § 4.71a, Diagnostic Code 5261 (2017).

4.  From March 1, 2005, to August 17, 2014, the criteria for a separate 10 percent rating for recurrent subluxation of the right knee were met.  38 U.S.C.S. §§ 1155, 5107 (LexisNexis 2017); 38 C.F.R. §§ 3.102, 3.321, 4.40, 4.45, 4.71a, Diagnostic Code 5257 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran is seeking a higher initial rating for his service-connected right knee patellofemoral syndrome.  That condition was initially rated as 10 percent disabling under Diagnostic Code 5099-5010, based on painful motion.  38 C.F.R. § 4.71a (2017).  In August 2015, the Board determined that a separate, 10 percent rating was also warranted for the Veteran's right knee patellofemoral syndrome based on slight recurrent subluxation.  See 38 C.F.R. § 4.71a, Diagnostic Code 5257 (2017).  The RO implemented that grant in a September 2015 rating decision and assigned an effective date of August 18, 2014.  As will be explained below, the Board now finds that ratings of 20 percent and 40 percent, but no higher, for limitation of flexion and extension, respectively, are warranted from January 16, 2008, forward.  Additionally, it finds that the Veteran is entitled to the separate, 10 percent rating for slight recurrent subluxation of the right knee prior to August 18, 2014.

I.  Applicable Laws and Regulations

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule), and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.S. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning the higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis 
of lack of usefulness and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

As this appeal is from the initial disability rating assigned upon an award of service connection, the entire body of evidence is for consideration.  Consistent with the facts found, separate ratings can be assigned for separate periods of time, a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  See id.  In evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.  The Court has held that the provisions of 38 C.F.R. § 4.59 are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record.  Burton v. Shinseki, 25 Vet. App. 1 (2011).

The assignment of a particular diagnostic code is completely dependent on the facts of a particular case.  See Butts v. Brown, 5 Vet. App. 532 (1993); see also Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992) (holding that one diagnostic code may be more appropriate than another based on such factors as the Veteran's relevant medical history, his current diagnosis, and demonstrated symptomatology).  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the specific basis for the rating assigned.  The additional code is shown after a hyphen.  38 C.F.R. § 4.27.

Diagnostic Code 5010 indicates that the disability should be rated like degenerative arthritis based on limitation of motion of the affected parts.  38 C.F.R. § 4.71a.  Diagnostic Code 5003 provides that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  According to Diagnostic Code 5003, when limitation of motion would be noncompensable, i.e., zero percent, under a limitation-of-motion code, but there is at least some limitation of motion, VA assigns a 10 percent disability rating for each major joint so affected, to be combined, not added.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a.  In the absence of any limitation of motion, involvement of 2 or more major joints or 2 or more minor joint groups warrants a 10 percent evaluation, and the same with occasional incapacitating exacerbations warrants a 20 percent evaluation.  The knee is considered a major joint.  38 C.F.R. § 4.45(f).

Under Diagnostic Code 5260, limitation of flexion of the leg to 15 degrees warrants a 30 percent rating; limitation to 30 degrees warrants a 20 percent rating; limitation to 45 degrees warrants a 10 percent rating; and limitation to 60 degrees warrants a noncompensable, or 0 percent, rating.  38 C.F.R. § 4.71a.

Under Diagnostic Code 5261, limitation of extension of the leg to 45 degrees warrants a 50 percent rating; limitation to 30 degrees warrants a 40 percent rating; limitation to 20 degrees warrants a 30 percent rating; limitation to 15 degrees warrants a 20 percent rating; limitation to 10 degrees warrants a 10 percent rating; and limitation to 5 degrees warrants a noncompensable rating.  38 C.F.R. § 4.71a.

Normal range of motion for the knee is 0 degrees in extension and 140 degrees in flexion.  38 C.F.R. § 4.71, Plate II.

Under Diagnostic Code 5257, slight recurrent subluxation or lateral instability warrants a 10 percent rating, moderate recurrent subluxation or lateral instability warrants a 20 percent rating, and severe recurrent subluxation or lateral instability warrants a 30 percent rating.  38 C.F.R. § 4.71a.

Separate ratings may be assigned under Diagnostic Code 5260 and Diagnostic Code 5261 for disability of the same knee joint.  See VAOPGCPREC 9-2004.  Additionally, VAOPGCPREC 23-97 held that a claimant who has both arthritis and instability of the knee may receive two separate disability ratings under Diagnostic Codes 5003-5010 and Diagnostic Code 5257 (or under Diagnostic Codes 5258 or 5259) without violating the prohibition of pyramiding of ratings.  It was specified that, for a knee disorder already rated under Diagnostic Code 5257, a claimant would have additional disability justifying a separate rating if there is limitation of motion under Diagnostic Code 5260 or Diagnostic Code 5261.

When assigning ratings, the combined rating for disabilities of an extremity shall not exceed the rating for the amputation at the elective level, were amputation to be performed.  38 C.F.R. § 4.68.  As applicable here, amputation not improvable by prosthesis controlled by natural knee action warrants a 60 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5165.

II.  Analysis

A.  Subluxation or Lateral Instability

As was already noted, the Board previously determined that the Veteran was entitled to a separate 10 percent disability rating based on slight recurrent subluxation of the right knee.  See 38 C.F.R. § 4.71a, Diagnostic Code 5257 (2017); VAOPGCPREC 23-97.  When the RO implemented that decision, it assigned an effective date of August 18, 2014.  However, the Board finds that a 10 percent rating is also warranted prior to that date.

In that regard, the RO assigned an effective date of August 18, 2014, based on the findings of the VA examiner who evaluated the Veteran's knee on that date.  Specifically, the examiner reported evidence or a history of slight recurrent patellar subluxation/dislocation.  However, the record contains the Veteran's reports of his knee "popping out of place" well before that time.  During a March 2009 VA examination, for example, he reported that he experienced level 10 pain when his right knee popped out of place.  In February 2012, the Veteran presented for VA treatment and reported that his knee had "popped" about one month prior while he was walking and that the incident had resulted in limited use of the knee since then.  The Board notes that the Veteran was, in fact, describing the symptom of "popping" of the right knee as early as December 2005.  See December 2005 VA examination report. 

Although there is some question as to whether all of the Veteran's descriptions of "popping" of the knee are equivalent to reports of subluxation, in light of the Veteran's 2009 description of popping in connection with an "out of place" knee and the 2014 examiner's objective confirmation of evidence or a history of recurrent patellar subluxation, the Board will resolve reasonable doubt in his favor and award the 10 percent rating throughout the claim period-that is, from March 1, 2005, forward.  The issue of entitlement to an even higher rating under Diagnostic Code 5257 will be addressed in the Remand portion of this decision, below.

B.  Limitation of Flexion & Extension

Turning to the appropriate ratings for limitation of flexion and extension, when service connection for the Veteran's right knee disability was initially granted, the RO assigned a single, 10 percent rating under Diagnostic Code 5099-5010, based on painful motion.  38 C.F.R. § 4.71a (2017).  However, the Board finds that, effective January 16, 2008, dual ratings of 20 percent and 40 percent for limitation of flexion and extension, respectively, should replace that single, 10 percent rating.  38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261 (2017).  This is so because, resolving reasonable doubt in the Veteran's favor, entitlement to compensable evaluations for limitation of flexion and extension arose on that date.  See VAOPGCPREC 9-2004; Pernorio, 2 Vet. App. at 629; 38 C.F.R. § 3.400 (2017).  The Board further finds, however, that a rating in excess of the single, 10 percent rating assigned prior to January 16, 2008, or ratings in excess of the 20 percent and 40 percent ratings assigned since that date, are not warranted.

The Veteran was awarded a 10 percent rating for painful motion based on the findings during a December 2005 VA examination.  The examiner documented right knee flexion to 140 degrees and extension to 0 degrees.  He also reported a steady and smooth gait.  Crepitus was objectively observed, and the examiner noted evidence of pain, weakness, fatigue, lack of endurance, and incoordination with four range of motion repetitions.  The Veteran explained that his right knee pain prevented him from running and squatting and that the pain increased when he climbed or descended stairs.  He also described symptoms of stiffness and popping in his knee.  The Veteran did not, however, describe additional limitation of motion in connection with the symptoms he reported experiencing during certain activities.

Additional information regarding the limitation of motion and functional loss associated with the Veteran's right knee disability was not documented until 2008.  Specifically, during VA treatment on January 16, 2008, the Veteran indicated that his right knee was now locking up and that he had to stop every 100 feet when he walked due to increased pain and locking of the knee.  Upon physical examination, the clinician reported more limited range of motion in the right knee than the left.  She also reported that a full examination of the Veteran's right knee had not been performed due to increased pain with flexion at 30 degrees.

In December 2008, the Veteran sought emergency department treatment for a flare-up of right knee pain of a three-day duration.  The clinician who treated him noted an abnormal right leg drag but stated it was possibly intentional based on a normal physical examination.  Range of motion testing was not documented at that time.  However, two days thereafter, a clinician reported that the Veteran had limited range of motion secondary to pain.

During a March 2009 VA examination, flexion to 80 degrees and extension to 0 degrees, without additional limitation of motion following repeated flexion, were documented.  However, the Veteran also described flare-ups of knee pain that happened at least once a month and lasted several days, depending on his activity.  He reported additional flare-ups of pain every night.  The Veteran indicated that precipitating factors included cold weather, prolonged walking, walking upstairs, standing in one position for more than 30 minutes, sitting for more than 30 minutes, and sleeping.  He explained that he was unable to bear weight on his right knee during flare-ups and that he occasionally needed a cane to walk during those episodes.  In his May 2009 substantive appeal, the Veteran explained that his flare-ups of right knee pain prevented him from performing any type of physical activity, including walking or standing up.

The Veteran was afforded another VA examination in July 2012, at which time he asserted that his condition had worsened since his last VA examination and that his symptoms included, among others, limited motion and painful movement.  The examiner documented flexion to 140 degrees with objective evidence of pain throughout that range of motion, and extension to 0 degrees, with no objective evidence of pain.  She reported that additional limitation of motion was not observed following repetitive motion testing.  However, the Veteran again described flare-ups and explained that they consisted of burning pain that required him to change positions frequently and keep his leg straight.

In August 2014, the Veteran was afforded a fourth VA examination.  The examiner documented right knee flexion limited to 80 degrees and full extension, with painful motion beginning at 0 degrees and 10 degrees, respectively.  The examiner reported that the Veteran indicated he was unable to perform repetitive active flexion or extension due to pain, and she further reported that attempts at even gradual passive extension range of motion testing caused the Veteran to vocalize loudly, grimace, and guard.  The examiner reported that the Veteran had functional impairment in the form of less movement than normal, weakened movement, incoordination, pain on movement, and interference with kneeling, squatting, and climbing.  The examiner also noted that the Veteran described flare-ups during which he was unable to walk.  He reported using a cane during those episodes and indicated that the flare-ups typically occurred when it rained.  The examiner estimated that, due to pain and swelling during flare-ups, the Veteran's right knee extension and flexion would each be restricted to 30 degrees.

In February 2015, the Veteran presented for treatment and reported that, following an incident during which his right knee popped out of place, he was unable to flex the knee fully under his own power.  He reported "really bad" pain after standing or walking and indicated that he had to keep the knee stretched out while sitting.  The examining clinician noted that the Veteran was bearing full weight on his right knee but that he had limited range of motion, as well as moderate swelling and an antalgic gait.

The Veteran was afforded a fifth VA examination in August 2016.  The examiner documented right knee flexion to 90 degrees and extension to 0 degrees while standing and sitting, but noted that the Veteran was unable to passively extend his right knee with lying due to pain.  Pain on weight-bearing was also noted, and the examiner reported that repetitive motion testing, including passive motion testing, could not be conducted due to pain.  The examiner reported that the knee examination was being conducted during a flare-up, that pain and weakness signficantly limited the Veteran's functional ability during flare-ups, and that he was unable to actively move his knee due to pain.

In April 2017, a sixth VA examination was conducted.  The examiner documented right knee flexion to 85 degrees and extension to 10 degrees in both passive and active range of motion, with pain throughout both ranges of motion and objective evidence of pain in weight-bearing and nonweight-bearing.  The examiner again reported that repetitive motion testing could not be conducted due to pain.  He also noted that the examination was not being conducted during a flare-up.

Turning first to the period prior to January 16, 2008, the Board finds that a rating in excess of the single, 10 percent rating currently assigned for painful motion during that period is not warranted based on the evidence of record.  In so finding, it acknowledges that functional loss, manifesting as pain, weakened movement, fatigue, lack of endurance, and incoordination, was demonstrated in connection with the Veteran's right knee disability prior to January 16, 2008.  It further acknowledges that the Veteran reported experiencing stiffness, as well as pain and swelling that affected his ability to perform various activities, including squatting, kneeling, running, and going up and down stairs, during that time period.  He is competent to report the symptoms and functional limitations he experiences.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, neither right knee flexion nor extension manifested to a compensable level prior to January 16, 2008, even considering the Veteran's subjective complaints and the objective findings of crepitus and functional loss.  Indeed, the RO assigned the Veteran the 10 percent rating for his right knee disability based on the 2005 VA examiner's objective findings and the Veteran's reported symptoms, although full flexion and extension were demonstrated upon physical examination.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2017); DeLuca, 8 Vet. App. 202; Mitchell, 25 Vet. App. 32; Burton, 25 Vet. App. 1.  In short, as the evidence does not establish compensable limitation of flexion or extension prior to January 16, 2008, a rating higher than the currently assigned 10 percent rating for painful motion is not warranted during that time period.  See 38 C.F.R. §§ 4.59, 4.71a, Diagnostic Code 5099-5010; Burton, 25 Vet. App. at 1.

In contrast, the Board concludes that the range of motion findings reported by medical professionals and the symptoms, especially during flare-ups, that the Veteran reported on January 16, 2008, and thereafter warrant separate ratings of 20 percent for limitation of flexion and 40 percent for limitation of extension from that date, forward.  In reaching this conclusion, the Board is relying upon the fact that the objective medical findings documented throughout that time period have, with the exception of the range of motion findings reported during the July 2012 examination, been relatively consistent.  More importantly, however, it is relying on the January 16, 2008, clinician's description of range of motion testing that was limited to 30 degrees of flexion due to pain, the Veteran's consistent reports, thereafter, of flare-ups that significantly limit his right knee range of motion, and the translation, into degrees, of the additional limitation of motion during flare-ups that was provided by the 2014 VA examiner.  In short, in light of the Veteran's consistent descriptions of the effects of his flare-ups from January 16, 2008, forward, the Board finds that the 2014 VA examiner's estimated findings regarding the extent of that additional limitation of motion-which are the only such findings of record-are sufficient to establish entitlement to 20 percent and 40 percent ratings under Diagnostic Codes 5260 and 5261, respectively, when reasonable doubt is resolved in the Veteran's favor.  See 38 U.S.C.S. § 5107 (LexisNexis 2017); 38 C.F.R. § 3.102 (2017); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Although the Board finds that the evidence warrants the foregoing increases in the Veteran's disability rating from January 16, 2008, forward, it also finds that his disability picture does not warrant even higher ratings based on limitation of flexion and extension during that period.  Parenthetically, the assignment of even higher ratings based on limitation of flexion and/or extension from January 16, 2008, forward, would likely not provide the Veteran with any greater monetary benefit, due to the already discussed "amputation rule."  See 38 C.F.R. §§ 4.68, 4.71a, Diagnostic Code 5165.  Nevertheless, the Board has considered whether even higher ratings are warranted because, if any of the Veteran's assigned ratings were ever reduced based on later improvement, assignment of a higher rating would ensure that his complete disability picture was represented by his overall rating.

Turning, then, to the relevant evidence, at no point since January 16, 2008, has limitation of flexion to less than 30 degrees or limitation of extension to greater than 30 degrees been objectively documented, even during flare-ups.  Indeed, aside from the limitation of range of motion during flare-ups that was estimated by the 2014 examiner, flexion and extension of the Veteran's right knee have been limited, at worst, to 80 degrees and 10 degrees, respectively.

In determining that even higher ratings are not warranted based on limitation of motion, the Board acknowledges the reports, during the 2014, 2016, and 2017 VA examinations, that the Veteran could not perform any repetitive use testing due to pain.  However, the Board finds that such reports do not warrant the assignment of higher disability ratings under Diagnostic Codes 5260 and 5261 when viewed in the context of the evidence as a whole, as a complete inability to move the right knee joint-regardless of whether a flare-up is occurring-is not supported by the other evidence of record.  In that regard, although the 2014 VA examiner reported that the Veteran was unable to perform active repetitive use testing and noted that attempts at even gradual passive extension range of motion testing caused him to vocalize loudly, grimace, and guard, she also noted, in connection with those findings, that the Veteran ambulated to the examination room without an assistive device and left walking independently after the examination.  Additionally, the Veteran was noted to have no difficulty ambulating during a February 2015 VA annual examination that included discussion of his knee disabilities.  In July 2016, he was noted to be swimming 6 days a week and reportedly had a steady gait and "good" lower extremity joint range of motion.  In September 2016, he was noted to walk with a cane and have a slightly antalgic gait.  In April 2017, on the same day as his most recent VA examination, he was again noted to have good range of motion of the lower extremity joints and a steady gait.

In short, the Board acknowledges the severe pain and other symptoms the Veteran experiences in connection with his right knee disability, especially during flare-ups and with repetitive use, and it has assigned the just-discussed higher ratings based on the estimated limitation of motion associated with that symptomatology.  Notably, additional insight into the extent of the symptomatology and functional loss associated with the Veteran's right knee disability could likely be obtained from the records associated with the private treatment he has reported receiving for that condition throughout the claim period.  However, the Veteran has not responded to VA's requests for his assistance in obtaining those records.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) ("The duty to assist is not always a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence.").  In any event, in light of the overall evidence of record, including that related to the Veteran's mobility around the time of his three most recent VA examinations, the Board finds that higher ratings than those awarded for limitation of flexion and extension herein are not warranted based solely on his assertions, during those examinations, that the extent of his pain precluded all repetitive movement of his right knee.

C.  Other Considerations

The Board has also considered whether higher or additional, separate ratings could be assigned for the Veteran's right knee disability under diagnostic codes other than those detailed above.  However, it finds that higher or additional ratings are not warranted under the other potentially applicable codes at any point during the claim period.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5258, 5259, 5262, 5263 (2017).  In that regard, the evidence, including the Veteran's own reports, does not document impairment of the tibia and fibula or genu recurvatum.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5262, 5263.  Additionally, although effusion and locking have been observed, the evidence does not document torn or removed cartilage in the Veteran's right knee.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5258, 5259.  Furthermore, despite the limitation of motion and immobility associated with his right knee disability during flare-ups, the Veteran's symptomatology does not support a finding of right knee ankylosis, as he still has some flexion and extension associated with his right knee joint.  More to the point, rating the Veteran's described symptoms under the diagnostic code for ankylosis would not result in an award higher than the dual ratings the Board has already assigned for limitation of flexion and extension, and those dual ratings more accurately reflect his disability picture.  See 38 U.S.C.S. § 4.71a, Diagnostic Code 5256 (providing that ankylosis of the knee in flexion between 20 and 45 degrees warrants a rating of 50 percent).

Finally, in reaching all of the foregoing conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, to the extent the Veteran's claim for an increased initial rating for his right knee disability has been denied, the preponderance of the evidence is against ratings higher than those assigned herein.  See 38 U.S.C.S. § 5107; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert, 1 Vet. App. at 53 (1990).


ORDER

Prior to January 16, 2008, a rating in excess of 10 percent for painful motion associated with right knee patellofemoral syndrome is denied.

A 20 percent rating, but no higher, for limitation of flexion associated with right knee patellofemoral syndrome is granted from January 16, 2008, subject to the regulations governing payment of monetary awards.

A 40 percent rating, but no higher, for limitation of extension associated with right knee patellofemoral syndrome is granted from January 16, 2008, subject to the regulations governing payment of monetary awards.

From March 1, 2005, to August 17, 2014, a separate 10 percent rating for recurrent subluxation of the right knee is granted, subject to the regulations governing payment of monetary awards.


REMAND

As was noted in the Introduction to this decision, in May 2016, the Court vacated the portions of the Board's August 2015 decision that denied an initial rating in excess of 10 percent for right knee patellofemoral syndrome and denied an initial rating in excess of 10 percent for right knee subluxation, and remanded those claims to the Board for development consistent with the parties' Joint Motion.  Since that time, additional development, including two VA knee examinations, has been conducted by the AOJ.  That development is relevant to the issue of whether the Veteran is entitled to a rating in excess of 10 percent for right knee subluxation, but the AOJ has not readjudicated that issue since it implemented the Board's grant of the separate rating in a September 2015 rating decision, prior to the Joint Motion.  Based on the foregoing, the issue of entitlement to an initial rating in excess of 10 percent for right knee subluxation must be remanded for readjudication by the AOJ before the Board may address it.

Accordingly, the case is REMANDED for the following action:

Readjudicate the issue of entitlement to an initial rating in excess of 10 percent for right knee subluxation.  If the benefit sought on appeal remains denied, provide a supplemental statement of the case to the Veteran and his representative and afford them an opportunity to respond.  Then, return the case to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.S. §§ 5109B, 7112 (LexisNexis 2017).




______________________________________________
S.C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


